Action by plaintiff as administrator of decedent to recover damages for personal injuries suffered as a consequence of appellant’s negligence in relation to the blowing out of the back of a gas meter, with *764resultant escape of gas; also Ms companion action as decedent’s husband for expenses and loss of services. Judgment in favor of plaintiff reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days after the entry of the order hereon plaintiff stipulates to reduce the verdict in Ms favor as administrator to $1,500, and to reduce the verdict in Ms favor individually to $500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. On the proof in this record the verdicts were grossly excessive. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.